Title: To John Adams from John Baptista Ashe, 9 November 1798
From: Ashe, John Baptista
To: Adams, John



Sir
Halifax No C: Novr. 9th. 1798

I have just now been inform’d of the death of Mr. Rowan, late Commissioner of Loans for this District, and of a desire of Captain Bassett Stith, to succeed him in that office—I therefore Sir, am induc’d, to take the liberty of of offering Captain Stith to your notice—and do with great confidence assure you Sir of the competency of Captain Stith as an accountant and whose respectability of Character, as a merchant and Gentleman, will do honor and give dignity to the office—hoping Sir, a favorable reception of this application in favor of Captain Stith, and your pardon for the freedom I take—and that you will accept my Sincere and best wishes for your health and happyness—I rest / Sir / Your Very Obedt / And Very Hble Servant
J. B. Ashe